Citation Nr: 0913020	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-41 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

THE ISSUES

1.	Entitlement to service connection for deterioration of 
tissue surrounding bone joints including bilateral 
shoulders, bilateral hips, bilateral elbows and bilateral 
knees, to include as secondary to in-service exposure to 
ionizing radiation.

2.	Entitlement to service connection for polyps of the colon, 
to include as secondary to in-service exposure to ionizing 
radiation.

3.	Entitlement to service connection for heart disease, to 
include as secondary to in-service exposure to ionizing 
radiation.

4.	Entitlement to service connection for a thyroid disorder, 
to include as secondary to in-service exposure to ionizing 
radiation.

5.	Entitlement to service connection for skin cancer, to 
include as secondary to in-service exposure to ionizing 
radiation.

6.	Entitlement to service connection for residuals of 
exposure to ionizing radiation, resulting in hair loss and 
skin rash.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1950 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2005 and November 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for polyps of 
the colon, heart disease, a thyroid disorder, skin cancer, 
hair loss and skin rash, to include as secondary to in-
service exposure to ionizing radiation are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

At the March 2009 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew the appeal of 
the issue of entitlement to service connection for 
deterioration of tissue surrounding bone joints including 
bilateral shoulders, bilateral hips, bilateral elbows and 
bilateral knees, to include as secondary to in-service 
exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for deterioration of tissue surrounding bone 
joints including bilateral shoulders, bilateral hips, 
bilateral elbows and bilateral knees.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
issue of service connection for deterioration of tissue 
surrounding bone joints including bilateral shoulders, 
bilateral hips, bilateral elbows and bilateral knees; hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review this issue and the appeal is 
dismissed.



ORDER

The issue of entitlement to service connection for 
deterioration of tissue surrounding bone joints including 
bilateral shoulders, bilateral hips, bilateral elbows and 
bilateral knees is dismissed.


REMAND

The Veteran is seeking service connection for a number of 
disorders as due to in-service exposure to ionizing 
radiation.  Specifically, he has identified three instances 
in which he asserts he was exposed to ionizing radiation.  
First, he contends that, as an aircraft mechanic, he 
performed maintenance on aircraft that had been exposed to 
significant amounts of radiation.  Second, he asserts that, 
following a tornado striking Carswell Air Force Base, he was 
responsible for securing damaged nuclear weapons.  Finally, 
he contends he was assigned to a photographic mission 
concerning the dropping of a nuclear device over Kwajalein 
Atoll in the Marshall Islands on November 1, 1952.  He 
asserts that, following this mission, a Geiger counter 
indicated over-exposure to radiation, and he was medically 
treated at Carswell Air Force Base.  He stated that soon 
thereafter, he began to lose his hair clumps at a time.

Initially, the Board observes that the first two instances of 
radiation exposure alleged by the Veteran are inherently 
unverifiable.  In this regard, the Board observes that, 
through various statements, the Veteran has indicated that it 
is "possible" he was exposed, or that he "believes" he was 
exposed, to ionizing radiation, either through contact with 
contaminated planes, or from nuclear weapons damaged in a 
tornado.  However, the Board observes that there would be no 
record of individual airplanes service by the Veteran or 
whether he was exposed to radiation following a tornado.  
Further, the Board observes the Veteran has not alleged any 
in-service treatment for conditions related to radiation 
exposure following these alleged exposures.  

As noted above, the Veteran alleges that he was assigned to a 
photographic mission over Kwajalein Atoll on November 1, 
1952.  He contends that, following this mission, he was 
tested with a Geiger counter, which indicated over-exposure 
to radiation.  He contends he subsequently received treatment 
at Carswell Air Force Base, was removed from flight duties, 
and soon thereafter began losing hair clumps at a time.

The Board observes the RO did not attempt to verify whether 
the Veteran was specifically part of a photographic mission 
of an atmospheric nuclear test over the Marshall Islands, nor 
did it attempt to obtain records regarding treatment at 
Carswell Air Force Base.  Even though the RO did attempt to 
obtain DD Form 1141, Record of Occupational Exposure to 
Ionizing Radiation, the Board finds that VA has a further 
duty to assist the Veteran in obtaining in-service records.  
Specifically, the RO should request the Veteran's extended 
personnel records and unit records to determine whether he 
was specifically assigned to a photographic mission of an 
atmospheric nuclear test, was subsequently monitored by a 
Geiger counter, and/or received treatment related to 
radiation exposure at Carswell Air Force Base.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in different ways, which have been outlined by the Court.  
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. 
Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).

Service connection may be granted if a Veteran had the 
disease in service or, in the case of malignant tumors, if 
the tumor was manifested to a degree of 10 percent or more 
within the first post-service year.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  If a Veteran 
participated in service in a radiation-risk activity (as 
defined by statute and regulation) and, after service, 
developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Alternatively, if a Veteran was exposed in service to 
ionizing radiation and, after service, developed any cancer 
within a period specified for each by law, then the Veteran's 
claim is referred to the Under Secretary for Benefits who 
must determine, based on the extent of exposure, whether 
there is a reasonable possibility that the disease was 
incurred in service.  38 C.F.R. § 3.311.

In the instant case, the Veteran has been diagnosed with skin 
cancer, a disease listed under 38 C.F.R. § 3.311.  Pursuant 
to 38 C.F.R. § 3.311, when a claimant contends that a 
radiogenic disease, which first became manifest after service 
though not to a compensable degree within any other 
applicable presumptive period, is the result of exposure to 
ionizing radiation in service, an assessment is made as to 
the size and nature of the radiation dose.  38 C.F.R. § 
3.311(a).  A "radiogenic disease" means a disease that may be 
induced by ionizing radiation, and includes most forms of 
cancer.  38 C.F.R. § 3.311(b)(2).  Except as otherwise 
provided, the radiogenic disease must become manifest five 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If 
these threshold requirements are met, an assessment as to the 
size and nature of the radiation dose must be made.  38 
C.F.R. § 3.311(a)(1).  In order to do so, the RO must request 
dose information as provided by 38 C.F.R. § 3.311(a)(2). 38 
C.F.R. § 3.311(a)(2)(i) requires that in claims based upon 
participation in atmospheric nuclear testing that dose data 
must be requested from the appropriate office of the 
Department of Defense.  Thereafter, the RO should refer the 
claim to the Undersecretary for Benefits for further 
consideration, if appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

In short, according to the medical records, the Veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 
3.311(b)(2) and it manifested more than five years after 
exposure.  Further, he has contended that it was the result 
of ionizing radiation exposure.  These facts are sufficient 
to trigger the obligation to obtain a radiation dose estimate 
from the Defense Threat Reduction Agency under 38 C.F.R. § 
3.311(a)(1).

In light of the facts outlined above, the Board must remand 
the instant case.  Requests should then be made to acquire 
any unit records, e.g., from the National Personnel Records 
Center (NPRC), that would document radiation-related 
activities, since that would assist in the preparation of a 
dose estimate.  The file should be forwarded to the Defense 
Threat Reduction Agency for the dose estimate.  After a dose 
estimate is obtained, the claims file should then be 
forwarded to the Under Secretary for Benefits for an opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
following:

a.	The appellant's entire Official 
Military Personnel File (OMPF), 
including basic and extended service 
personnel records, administrative 
remarks, evaluations and orders.

b.	After the Veteran's personnel file 
has been received, any reports for 
his unit mentioning or ruling out an 
assignment to a photographic mission 
on November 1, 1952.

c.	Any records of the Veteran's 
treatment at Carswell Air Force 
Base, to include both inpatient and 
outpatient treatment records, for 
the period of November 1952 to 
December 1952.

d.	Any sick/morning reports for his 
unit mentioning incidents involving 
the Veteran for the time period of 
November 1952 to December 1952.

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2008).

2.	Request from the appropriate office of 
the Department of Defense dose data with 
regards to the Veteran's claim of 
participation in atmospheric nuclear 
weapons testing.

3.	Forward the Veteran's personnel records 
and other pertinent documents to the VA 
Under Secretary for Benefits for an 
opinion, in accordance with 38 C.F.R. § 
3.311(c) (2008).

4.	After completing the above, and any other 
development deemed necessary, 
readjudicate the Veteran's claim based on 
the entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


